Title: From Thomas Jefferson to Nicolas & Jacob van Staphorst, 30 July 1785
From: Jefferson, Thomas
To: Nicolas & Jacob van Staphorst



Gentlemen
Paris July 30. 1785.

I received yesterday your favor of the 25th. Supposing that the funds which are the object of your enquiry are those which constitute  what we call our Domestic debt, it is my opinion that they are absolutely secure: I have no doubt at all but that they will be paid with their interest at six percent. But I cannot say that they are as secure and solid as the funds which constitute our foreign debt: because no man in America ever entertained a doubt but that our foreign debt is to be paid fully; but some people in America have seriously contended that the certificates and other evidences of our domestic debt ought to be redeemed only at what they have cost the holder; for I must observe to you that these certificates of Domestic debt having as yet no provision for the payment either of principal or interest, and the original holders being mostly needy, they have been sold at a very great discount. When I left America (July 1784) they sold in different states at from 15/ to 2/6 in the pound, and any amount of them might then have been purchased. Hence some thought that full justice would be done if the public paid the purchasers of them what they actually paid for them, and interest on that. But this is very far from being a general opinion; a very great majority being firmly decided that they shall be paid fully. Were I the holder of any of them, I should not have the least fear of their full paiment. There is also a difference between different species of certificates, some of them being receivable in taxes, others having the benefit of particular assurances &c. Again some of these certificates are for paper money debts. A deception here must be guarded against. Congress ordered all such to be resettled by the depreciation tables, and a new certificate to be given in exchange for them expressing their value in real money. Yet all have not yet been resettled. In short this is a science in which few in America are expert, and no person in a foreign country can be so. Foreigners should therefore be sure that they are well advised before they meddle with them, or they may suffer. If you will reflect with what degree of success persons actually in America could speculate in the European funds which rise and fall daily, you may judge how far those in Europe may do it in the American funds, which are more variable from a variety of causes.
I am not at all acquainted with Mr. Daniel Parker, but as having once seen him in Philadelphia. He is of Massachusets (I beleive) and I am of Virginia. His circumstances are utterly unknown to me. I think there are few men in America, if there is a single one, who could command a hundred thousand pounds sterling’s worth of these notes, at their real value. In their nominal amount this  might be done perhaps with 25,000£ sterling, if the market price of them be as low as when I left America. I am with very great respect Gentlemen Your most obedient humble servt.,

Th: Jefferson

